DETAILED ACTION
This Office action is in response to Amendment filed on 09/10/2021.  Claims 1-20 were pending with claims 1, 8-14, and 17-20 amended.  Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “distributing, via respective signaling planes, broadcast requests comprising the first respective portions of the satellite navigation correction data to respective wireless access point devices to facilitate the respective point-to-multipoint wireless broadcasts, via the respective wireless access point devices within the defined geographical regions, of the first respective portions of the satellite navigation correction data, wherein the first respective portions of the satellite navigation correction data facilitate correction of second respective portions of the satellite navigation data that have been received by the respective vehicles; and in response to determining, via wireless paging between a device of a cell sector and a wireless device of a vehicle of the respective vehicles, that the vehicle is communicatively coupled to the device of the cell sector within a defined geographical region of the defined geographical regions, obtaining a regional portion of the first respective portions of the satellite navigation correction data that is applicable to correct a received portion of the second respective portions of the satellite navigation data that has been received by the vehicle” as stated in claim 1 (and similarly in claims 14 and 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-20 indicated that claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446